Exhibit 10.2

AWARD AGREEMENT
Under the Aventine Renewable Energy Holdings, Inc.
2003 Stock Incentive Plan

     THIS AWARD AGREEMENT (the “Award Agreement”) is made and entered into as of
____________ __, 20__ between Aventine Renewable Energy Holdings, Inc. (the
“Company”) and [_________________] (the “Optionee”).

     Pursuant to Article 6 of the Aventine Renewable Energy Holdings, Inc. 2003
Stock Incentive Plan (the “Plan”), the Company hereby grants to the Optionee an
option (the “Option”) to purchase Shares on the terms and conditions as set
forth in this Award Agreement and in the Plan. Capitalized terms not otherwise
defined herein have the meanings set forth in the Plan.

     In accordance with this grant, and as a condition thereto, the Company and
the Optionee agree as follows:

     SECTION 1. Exercise Price; Number Of Shares; Date Of Grant; Vesting
Schedule. The Option is a nonqualified option under the Code and has the
following terms and conditions:

Exercise Price $[                ]     Number of Shares [________] Subject to
the Option       Grant Date ___________ __, 20__     Vesting Schedule  


     SECTION 2. Term and Exercise Schedule. This Option shall not be exercisable
to any extent after the tenth anniversary of the Grant Date (the “Expiration
Date”). Subject to the terms and conditions of this Award Agreement and the
Plan, the Optionee shall be entitled to exercise the Option prior to the
Expiration Date and to purchase Shares hereunder in accordance with the vesting
schedule set forth in Section 1 above. The right to exercise this Option shall
be cumulative so that to the extent this Option is not exercised when it becomes
initially exercisable with respect to any Shares, it shall be exercisable with
respect to such Shares at any time thereafter as provided herein and in the Plan
until the Expiration Date and any Shares subject to this Option which have not
then been purchased may not, thereafter, be purchased hereunder. A Share shall
be considered to have been purchased on or before the Expiration Date if the
Company has been given notice of the purchase pursuant to Sections 3 and 8, and



--------------------------------------------------------------------------------





the Company has actually received payment for the Share on or before the
Expiration Date.

     SECTION 3. Notice of Exercise, Payment and Certificate. Exercise of this
Option, in whole or in part, shall be by delivery of a written notice to the
Company as provided in Section 8 which specifies the number of Shares being
purchased and is accompanied by payment therefor in cash, or such other
consideration as may be permitted by the Company. Promptly after receipt of such
notice and the Exercise Price with respect to the Option (or portion thereof) to
be exercised (or adequate provision therefor, in the Company’s sole discretion),
the Company shall deliver to the Optionee the number of Shares purchased. Shares
to be issued upon the exercise of this Option may be either authorized and
unissued Shares or Shares which have been reacquired by the Company.

     SECTION 4. Termination of Employment. This Option may be exercised only
while the Optionee is employed (as an employee or an officer) by the Company or
is otherwise performing services for the Company (as a director or consultant),
except as follows:

     (a) Death or Disability. If the Optionee’s employment or service with the
Company terminates due to his or her death or Disability, the Optionee (or his
representative or successor) shall have the right to exercise this Option, to
the extent that the Optionee was entitled to do so on the date of termination of
his or her employment or service, for a period which ends not later than the
earlier of (i) one year after such termination and (ii) the Expiration Date.

     (b) Termination with Cause. If the Optionee’s employment or service with
the Company is terminated by the Company for Cause, this Option shall be deemed
immediately forfeited and cancelled in its entirety upon such termination of
employment or service without any payment or consideration being due from the
Company.

     (c) Other Terminations. In the case of any termination of employment or
service other than as set forth above, the Optionee shall have the right to
exercise this Option, to the extent that the Optionee was entitled to do so on
the date of termination of his or her employment or service, for a period which
ends not later than the earlier of (i) ninety (90) days after such termination
and (ii) the Expiration Date.

     For purposes of this Award Agreement, employment by a Subsidiary of the
Company shall be deemed to be employment by the Company.

     SECTION 5. Confidentiality and Non-competition. As a condition to the
receipt of the Option, the Optionee agrees that:

2


--------------------------------------------------------------------------------





     (a) From the date hereof until the first anniversary of the date on which
the Optionee’s employment or service with the Company is terminated for any
reason, the Optionee shall not, directly or indirectly, on his or her own
account or as an employee, consultant, independent contractor, partner, owner,
officer, director or stockholder, engage in, be connected with, have any
interest in, or aid or assist anyone else to engage in, be connected with, or
have any interest in, a Business, as such term is defined below; provided that
the Optionee may purchase securities in any corporation whose securities are
listed or traded on a national securities exchange or in an over-the-counter
securities market if such purchases do not result in the Optionee beneficially
owning, directly or indirectly, at any time, the lesser of (i) 1% or more of the
equity securities of any such corporation or (ii) equity securities of any such
corporation having a fair market value of $250,000 or more. As used herein
“Business” means the business of producing, marketing, purchasing, selling,
reselling and distributing ethanol and related bio-products and co-products (and
incidental related activities) in the midwestern United States, with respect to
production activities, and throughout the United States, with respect to all
other activities.

     (b) From the date hereof until the first anniversary of the date on which
the Optionee’s employment or service with the Company is terminated for any
reason, the Optionee shall not, directly or indirectly, (i) induce or attempt to
induce any employee, officer or consultant of the Company or any of its
Subsidiaries to leave the employ of the Company or any of its Subsidiaries, or
in any way interfere with the relationship between the Company or any of its
Subsidiaries and any employee, officer or consultant thereof, (ii) hire directly
or through another entity any person who was an employee of the Company or any
of its Subsidiaries at any time during the twelve months prior to the date such
person is to be so hired, or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any of its
Subsidiaries to cease doing business with the Company or any of its
Subsidiaries, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any of its
Subsidiaries (including making any negative statements or communications
concerning the Company or any of its Subsidiaries).

     (c) During the Optionee’s employment or service with the Company and at all
times and after the termination of the Optionee’s employment or service with the
Company, the Optionee shall not disclose or use for the Optionee’s own benefit
or purposes or the benefit or purposes of any Person other than the Company, any
trade secrets or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally; provided
that the foregoing shall not apply to information which is required by law to be
disclosed, or to information which is not unique to the Company or

3


--------------------------------------------------------------------------------





which is generally known to the industry or the public other than as a result of
the Optionee’s breach of this covenant.

     (d) The terms of this Section 5 are reasonable and necessary in light of
the Optionee’s position with the Company and responsibility and knowledge of the
operations of the Company and its Subsidiaries and are not more restrictive than
necessary to protect the legitimate interests of the parties hereto. In
addition, any breach of the covenants contained in this Section 5 would cause
irreparable harm to the Company, its Subsidiaries and Affiliates and there would
be no adequate remedy at law or in damages to compensate the Company, its
Subsidiaries and Affiliates for any such breach.

     SECTION 6. Governing Law. This Award Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
application of the conflict of law principles thereof.

     SECTION 7. Interpretation. The Optionee accepts this Option subject to all
the terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Award Agreement, and accepts
as binding, conclusive and final all decisions or interpretations of the Board
or the Committee upon any questions arising under the Plan and/or this Award
Agreement. The Optionee acknowledges receiving a copy of the Plan.

     SECTION 8. Notices. Any notice under this Award Agreement shall be in
writing and shall be deemed to have been duly given when delivered personally or
when deposited in the United States mail, registered, postage prepaid, and
addressed, in the case of the Company, at its principal office located at 1300
S. Second Street, Pekin, Illinois 61555, or if the Company should move its
principal office, to such other principal office, and, in the case of the
Optionee, to his or her last permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section.

     SECTION 9. Sections and Headings. All section references in this Award
Agreement are to sections hereof for convenience of reference only and are not
to affect the meaning of any provision of this Award Agreement.

     SECTION 10. Tax Withholding. The Optionee acknowledges that this Option is
subject to Article 11 of the Plan, and the Company is entitled to take any
actions necessary to satisfy its tax withholding obligations.

     SECTION 11. Counterparts. This Award Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

4


--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
duly executed as of the date first above written.

AVENTINE RENEWABLE ENERGY
         HOLDINGS, INC.       By:     

--------------------------------------------------------------------------------

  Name:     Title:  


5



--------------------------------------------------------------------------------

